            Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 )
BRENNAN CENTER FOR JUSTICE                       )
AT THE NEW YORK UNIVERSITY SCHOOL OF LAW, )
                                                 )
            Plaintiff,                           )
                                                 )     No. 1:20-cv-00427
v.                                               )
                                                 )
UNITED STATES DEPARTMENT OF HOMELAND             )
SECURITY, UNITED STATES CUSTOMS AND              )
BORDER PROTECTION, and UNITED STATES             )
IMMIGRATION AND CUSTOMS ENFORCEMENT,             )
                                                 )
            Defendants.                          )
________________________________________________)


                                        COMPLAINT

       Plaintiff Brennan Center for Justice at the New York University School of Law (the

“Brennan Center”) hereby complains as follows against Defendants the United States Department

of Homeland Security (“DHS”), United States Customs and Border Protection (“CBP”), and

United States Immigration and Customs Enforcement (“ICE”):

                                      INTRODUCTION

       1.     This is an action for the production of public records and injunctive relief pursuant

to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

       2.     On November 5, 2018, the Brennan Center sent separate and substantively identical

FOIA requests to Defendants DHS and ICE seeking records related to the Data Analysis System

(“DAS”) in use by ICE and contributed to by DHS and at least two of its agency components (the

“DAS Requests”).
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 2 of 17



       3.      Also on November 5, 2018, the Brennan Center sent separate and substantively

identical FOIA requests to Defendants DHS, ICE, and CBP seeking records named and described

in a Request for Records Disposition Authority submitted by ICE to the National Archives and

Records Administration (“NARA”) in January 2017 (the “NARA Requests” and, together with the

DAS Requests, “the FOIA Requests”).

       4.      The Brennan Center sought expedited processing for each and every one of these

FOIA record requests under 6 C.F.R. §§ 5.5(e)(1)(ii) and (iii) and requested fee waivers under 6

C.F.R. §§ 5.11(d) and (k).

       5.      To date, none of the Defendants has released any records responsive to the DAS

Requests or the NARA Requests.

       6.      Plaintiff has exhausted its administrative remedies to enforce the FOIA Requests

and seeks relief from this Court as a last resort to obtain information that should be publicly

available.

                                              PARTIES

       7.      Plaintiff the Brennan Center, a 501(c)(3) organization, regularly publishes reports

on a wide range of U.S. policy issues, including counterterrorism and security. The Brennan

Center has released over 40 publications in the form of reports in the last four years. As such, the

Brennan Center meets the definition of an organization that is “primarily engaged in disseminating

information” under 5 U.S.C. § 552(a)(6)(E) and 28 C.F.R. § 16.5(e)(1)(ii). Recently, the Brennan

Center has published a report, several fact sheets, and multiple articles on the intersection of

national security and immigration policy. 1



       1
         See, e.g., Social Media Surveillance by Homeland Security Investigations: A Threat to
Immigrant Communities and Free Expression, Brennan Ctr. for Justice (2019),
https://www.brennancenter.org/our-work/research-reports/social-media-surveillance-homeland-


                                                 2
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 3 of 17



       8.      The Brennan Center regularly writes and publishes reports and newspaper articles

and appears on various media outlets, addressing U.S. policy on issues ranging from

counterterrorism efforts to voting rights to campaign finance laws and beyond, and it will continue

to do so for the foreseeable future.

       9.      Defendant DHS is an “agency” within the meaning of 5 U.S.C. § 552(f).

       10.     Defendants CBP and ICE are components of DHS and thus similarly qualify under

the meaning of 5 U.S.C. § 552(f).

       11.     DHS, CBP, and/or ICE have possession and control over some or all of the

requested records.

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331.

       13.     Venue is appropriate in this District under 5 U.S.C. § 552(a)(4)(B).




security-investigations-threat; Raya Koreh, Border Agents’ Secret Facebook Group Highlights
Social Media Vetting Risks for Immigrants, Brennan Ctr. for Justice (2019),
https://www.brennancenter.org/our-work/analysis-opinion/border-agents-secret-facebook-group-
highlights-social-media-vetting-risks; Faiza Patel, Stop Collecting Immigrants’ Social Media
Data, Brennan Ctr. for Justice (2019), https://www.brennancenter.org/our-work/analysis-
opinion/stop-collecting-immigrants-social-media-data; Tim Lau, Flawed Terrorism Report Shows
Administration’s      Skewed      Priorities,    Brennan    Ctr.     for    Justice     (2019),
https://www.brennancenter.org/our-work/analysis-opinion/flawed-terrorism-report-shows-
administrations-skewed-priorities; Rachel Levinson-Waldman, How ICE and Other DHS
Agencies Mine Social Media in the Name of National Security, Brennan Ctr. for Justice (2019),
https://www.brennancenter.org/our-work/analysis-opinion/how-ice-and-other-dhs-agencies-
mine-social-media-name-national-security; Harsha Panduranga, Social Media Vetting of Visa
Applicants Violates the First Amendment, Brennan Ctr. for Justice (2019),
https://www.brennancenter.org/our-work/analysis-opinion/social-media-vetting-visa-applicants-
violates-first-amendment; Faiza Patel et al., Social Media Monitoring, Brennan Ctr. for Justice
(2019), https://www.brennancenter.org/our-work/research-reports/social-media-monitoring.



                                                3
              Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 4 of 17



                                       BACKGROUND

       14.     Based on publicly available information, DHS and its components appear to

dedicate considerable time and resources to expanding data collection initiatives. Although DHS

releases compliance documents like Privacy Impact Assessments (“PIA”) and Systems of Records

Notices that refer to such initiatives, the publicly available documents do not provide a

comprehensive understanding of DHS’s data collection and privacy policies. There is little

transparency about DHS’s collection and use of personal information, DHS’s rules on the sharing

and disclosure of such information, and DHS’s process for ensuring compliance with privacy

guidelines.

       15.     Records responsive to the FOIA Requests would provide the public the details

necessary to evaluate the lawfulness and effectiveness of DHS’s information collection practices,

including its recent attempts to automate social media vetting—an issue with potentially

significant consequences for Americans’ privacy. 2

                         The Data Analysis System (“DAS”) Records

       16.     According to DHS’s September 29, 2017 PIA, 3 DAS is an analytical database that

collects personally identifiable information (“PII”) and is maintained by Enforcement and

Removal Operations, a subcomponent of ICE. 4 Within Enforcement and Removal Operations, the



       2
          See Office of Inspector Gen., Dep’t of Homeland Sec., DHS’ Pilots for Social Media
Screening Need Increased Rigor to Ensure Scalability and Long-Term Success, OIG-17-40 (Feb.
27, 2017), https://web.archive.org/web/20170311201529/https:/www.oig.dhs.gov/assets/Mgmt/
2017/OIG-17-40-Feb17.pdf; Jake Laperruque, ICE Backs Down on “Extreme Vetting” Automated
Social     Media    Scanning,     Project   on    Gov’t   Oversight   (May      23,    2018),
http://www.pogo.org/blog/2018/05/ice-backs-down-on-extreme-vetting-automated-social-media-
scanning.html.
        3
          Dep’t of Homeland Sec., DHS/ICE DAS/PIA-048, Privacy Impact Assessment for the
Data Analysis System (DAS) (Sept. 29, 2017), https://www.dhs.gov/sites/default/files/
publications/privacy-pia-ice-das-september2017.pdf.
        4
          Id. at 1.


                                               4
              Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 5 of 17



National Criminal Analytics and Targeting Center uses DAS to assist “field offices in locating

aliens convicted of criminal offenses and other aliens who are amenable to removal.” 5

        17.    DAS generates leads known as “Information Referrals” by taking information that

contains PII, including biographical information, immigration and criminal history, custody data,

naturalization information, and vehicle and insurance information, from DHS and non-DHS

sources. 6

        18.    According to the September 29, 2017 PIA, the DHS sources used by DAS include

ICE’s Enforcement Integrated Database, the Computer Linked Application Information

Management System 3 utilized by DHS component U.S. Citizenship and Immigration Services

(“USCIS”), and USCIS’s Central Index System, among other DHS systems. 7 The non-DHS

sources used by DAS include the Federal Bureau of Prisons’ SENTRY System, the Federal Bureau

of Investigation’s Interstate Identification Index, and the California Department of Corrections and

Rehabilitation’s Strategic Offender Management System. 8 In addition, the September 29, 2017

PIA references “two commercial sources” used by DAS: (i) the United States Post Office and (ii)

an unnamed commercial source. 9

        19.    Based on the September 29, 2017 PIA, it appears that DAS may be collecting and

analyzing American citizens’ PII without providing adequate privacy protections. The September

29, 2017 PIA notes that although data within DAS is “primarily about aliens … information about




        5
         Id.
        6
          Id. at 2. According to the DHS Privacy Impact Assessment, the National Criminal
Analysis and Targeting Center also uses “other technical and knowledge-based capabilities” to
generate Information Referrals, but the PIA does not identify those capabilities. Id. at 1.
       7
         Id.
       8
         Id.
       9
         Id. at 8-9.


                                                 5
              Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 6 of 17



U.S. citizens may be included in some datasets.” 10 The September 29, 2017 PIA further notes that

DAS uses datasets that “will include information on U.S. citizens.” 11 The PIA does not explain,

however, whether policies exist to protect the data of American citizens that is housed in federal

databases. It simply concludes that “privacy risks are sufficiently mitigated” because DAS only

has a three-year retention period for the datasets. 12

        20.     Alarmingly, this data, including the PII of American citizens, may be shared with

other DHS components and with “certain federal and international government agencies for the

purpose of safeguarding national security.” 13 The September 29, 2017 PIA does not explain what

circumstances would require safeguarding a national security interest and would justify

disseminating PII, or if any objective relevant standard for determining what qualifies as a national

security interest exists whatsoever.

        21.     Perhaps even more concerning to the public, the September 29, 2017 PIA points

out that DHS may disseminate PII of American citizens to private, undisclosed third parties.

Specifically, ICE “discloses limited identifying information to a single contracted commercial data

vendor on a routine basis” so that the vendor may conduct searches and return information to the

National Criminal Analytics and Targeting Center. 14 The National Criminal Analytics and

Targeting Center also “provides alien names and dates of birth” to the unnamed commercial data

vendor on a weekly basis. 15 The commercial data vendor then conducts searches within its systems




        10
           Id. at 2.
        11
           Id. at 2, 15 (emphasis added).
        12
           Id. at 15.
        13
           Id.
        14
           Id.
        15
           Id. at 9, 14-15.


                                                   6
              Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 7 of 17



using public sources to “identify and provide updated information” about the aliens, and returns

the results to the National Criminal Analytics and Targeting Center. 16

       22.      DHS states that “the vendor’s use of the data is limited by the terms of the contract

and subject to ICE security standards for the use and handling of sensitive PII.” 17 But the contract

and these standards are not publicly available. Furthermore, although DHS denies that DAS uses

“technology that conducts electronic searches, queries, or analyses to identify a predictive pattern

or anomaly,” 18 DHS does not indicate whether the project otherwise uses this technology when

conducting its searches and providing results.

       23.      The use of commercial vendors, external data sources, and private proprietary

systems puts American citizens’ data at risk. Enforcement of immigration laws should not come

at the expense of infringing on Americans’ privacy rights. The public should be informed about

the data uploaded to DAS, the sources and inputs used to inform DAS’s immigration

recommendations, and the procedures for handling the PII used by this system.

       24.      On November 5, 2018, the Brennan Center served the DAS Requests on DHS and

ICE in order to bring these issues to light.

       25.      The DAS Request sought the following records: 19

             a. All memoranda, policies, procedures, guidance, guidelines, training modules, and
                directives that reference DAS or that apply to the use or functioning of DAS.

             b. Documents sufficient to identify the “Commercial Vendor” referenced in Section
                2.3 of the September 2017 Privacy Impact Assessment (DHS/ICE DAS/PIA-048).

             c. All records that constitute or contain agreements with outside agencies, private
                companies, and/or their respective employees about DAS, including, but not
                limited to, memoranda of understanding, statements of work, and purchase orders.


       16
          Id.
       17
          Id. at 15.
       18
          Id. at 11.
       19
          True and correct copies of the DAS Requests are attached hereto as Exhibit A.


                                                  7
              Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 8 of 17




             d. All communications (including email correspondence) with outside agencies,
                private companies and/or their respective employees about DAS.

             e. All memoranda, policies, procedures, guidance, guidelines, training modules, and
                directives that apply to the datasets and data inputs used by the DAS or related
                systems, and that apply to the generation and use of “Information Referrals” as
                defined in the September 2017 Privacy Impact Assessment (DHS/ICE DAS/PIA-
                048).

             f. All records that constitute or contain ICE’s security and privacy standards for using
                PII. 20

             g. All records that contain or constitute the results of testing or evaluations of DAS or
                the tools used by non-DHS entities, including, but not limited to, commercial
                vendors.

       26.      The Brennan Center intends to share with the public any information obtained from

the DAS Requests.

             The National Archive and Records Administration (“NARA”) Records

       27.      In January 2017, ICE submitted a request to NARA for records disposition

authority for eleven categories of records (“NARA Submission”). 21 The NARA Submission

named and described the use, retention period, and disposition status of these records, but the

records themselves were not made public.

       28.      Specifically, the NARA Submission named the following categories of records

maintained by DHS and its components, including those relating to DHS policies on individuals’

privacy rights and the collection, tracking, and analysis of individuals’ social media use: (1)

Privacy Complaint Files; (2) Compliance Review Files; (3) Disclosure Advice Records; (4)



       20
           This request includes drafts utilized for policy guidance so that they become the
“working law” of the agency.
        21
           Nat’l Archives and Records Administration, DAA-0567-2016-0002, Request for
Records      Disposition     Authority      (PDF      created    on     Jan.     4,   2017),
https://www.archives.gov/files/records-mgmt/rcs/schedules/departments/department-of-
homeland-security/rg-0567/daa-0567-2016-0002_sf115.pdf.


                                                   8
              Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 9 of 17



Rulemaking Files; (5) Requests for System Waivers and Exceptions; (6) Information Sharing

Agreement Files; (7) Testing Questionnaire Files; (8) Investment Reviews; (9) Social Medial

Operational Use Template; (10) Data Access Request Analysis; and (11) Overdue A-File FOIA

Request Report. 22

       29.      The NARA Submission related to ICE’s Information Management Compliance

Records, including ICE policies on conduction of the Privacy Act. Ten of the categories set forth

in the NARA Submission appear to include records critical to the enforcement of Defendants’ data

collection and privacy policies. 23 One of these categories—Social Medial Operational Use

Template (“SMOUT”)—governs the collection and use of social media data and appears to be

used by several DHS components, including CBP. 24

       30.      As a result, through the NARA Requests, the Brennan Center sought the release of

documents pertaining to DHS’s data collection and privacy policies.

       31.      On November 5, 2018, Plaintiff sent substantively identical FOIA requests to DHS,

ICE, and CBP for the following records related to the NARA Submission: 25

             a. All records created since January 1, 2015 that contain or constitute “Privacy
                Complaint Files” as referenced in the NARA Submission (DAA-0567-2016-0002)
                dated January 4, 2017.

             b. All records created since January 1, 2015 that contain or constitute “Compliance
                Review Files” as referenced in the NARA Submission (DAA-0567-2016-0002)
                dated January 4, 2017.


       22
           Id.
       23
           Id. Plaintiffs did not request records in the eleventh category, Overdue A-File FOIA
Request Report, except to the extent that they related to the first ten categories.
        24
           Id. at 7; see also CBP Smout:
https://www.brennancenter.org/sites/default/files/analysis/FOIA-
CBP%20Social%20Media%20Use%20Template.pdf#page=3; Customs and Border Protection,
DHS Operational Use of Social Media, July 24, 2012,
https://www.brennancenter.org/sites/default/files/analysis/FOIA-
CBP%20Social%20Media%20Use%20Template.pdf.
        25
           True and correct copies of the NARA Requests are attached hereto as Exhibit B.


                                                9
            Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 10 of 17




            c. All records created since January 1, 2015 that contain or constitute “Disclosure
               Advice Records” as referenced in the NARA Submission (DAA-0567-2016-0002)
               dated January 4, 2017.

            d. All records created since January 1, 2015 that contain or constitute “Rulemaking
               Files” as referenced in the NARA Submission (DAA-0567-2016-0002) dated
               January 4, 2017.

            e. All records created since January 1, 2015 that contain or constitute “Requests for
               System Waivers and Exceptions” as referenced in the NARA Submission (DAA-
               0567-2016-0002) dated January 4, 2017.

            f. All records created since January 1, 2015 that contain or constitute “Information
               Sharing Agreement Files” as referenced in the NARA Submission (DAA-0567-
               2016-0002) dated January 4, 2017.

            g. All records created since January 1, 2015 that contain or constitute “Testing
               Questionnaire Files” as referenced in the NARA Submission (DAA-0567-2016-
               0002) dated January 4, 2017.

            h. All records created since January 1, 2015 that contain or constitute “Investment
               Reviews” as referenced in the NARA Submission (DAA-0567-2016-0002) dated
               January 4, 2017.

            i. All records, including but not limited to, memoranda, policies, procedures,
               guidance, guidelines, training modules, and directives, that constitute or apply to
               the use of Social Media Operational Use Templates, SMOUT, or Templates used
               by DHS, including by components CBP, ICE, or USCIS.

            j. All records that contain, constitute, or reference “Rules of Behavior” submitted
               pursuant to a SMOUT used by CBP, ICE, or USCIS.

            k. All versions, including draft versions, of the SMOUT or Template from July 24,
               2012 through November 2, 2018.

            l. All versions, including draft versions, of the DHS Management Directive 110-01,
               Privacy Policy for Operational Use of Social Media.

            m. All records created since January 1, 2015 that contain or constitute “Data Access
               Request Analysis” or “DARA” as referenced in the NARA Submission (DAA-
               0567-2016-0002) dated January 4, 2017.

      32.      The Brennan Center intends to share with the public any information obtained from

the NARA Requests.



                                                10
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 11 of 17



                                     AGENCY RESPONSES

                                         Defendant DHS

       33.     On June 17, 2019, DHS informed Plaintiff by letter that DHS had referred the DAS

Requests and the NARA Requests to the ICE FOIA Office (the “DHS Responses”). In these

letters, DHS assigned the DAS request tracking number 2019-HQFO-00825 and the NARA

request tracking number 2019-HQFO-00826. Emails transmitting the letters from the DHS

Privacy Office to counsel for Plaintiff stated that the transfers to ICE would be DHS’s final

responses to Plaintiff’s requests.

                                         Defendant ICE

       34.     ICE did not send any written acknowledgement of the DAS Requests or the NARA

Requests. Thus, the Brennan Center does not have relevant tracking numbers.

       35.     Nonetheless, a FOIA officer from ICE contacted counsel for Plaintiff in December

2018. Plaintiff then spoke with the ICE FOIA officer on the phone ostensibly to reasonably narrow

the ICE requests, with the understanding that responses from ICE would be forthcoming.

Unfortunately, ICE has failed to respond in any fashion, or to continue discussions to narrow the

request, despite subsequent attempts by Plaintiff to contact the ICE FOIA officer.

       36.     On July 2, 2019, ICE sent two emails to Plaintiff regarding the two transferred DHS

requests, referenced above. These emails assigned new tracking numbers of 2019-ICFO-44618

for the ICE DAS Request and 2019-ICFO-44628 for the ICE NARA Request. In both emails, the

ICE FOIA officer stated that ICE had determined that the requests were too broad in scope, did

not specifically identify the records sought, or only posed questions to the agency. The emails

asked Plaintiff to resubmit its request “containing a reasonable description of the records” sought.




                                                11
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 12 of 17



       37.     The July 2, 2019 emails further stated that “[if] we do not hear from you within 30

days from the date of this letter, we will assume you are no longer interested in this FOIA request,

and the case will be administratively closed. Please be advised that this action is not a denial of

your request and will not preclude you from filing other requests in the future.”

       38.     On July 17, 2019, within the 30-day deadline set forth in ICE’s July 2, 2019 emails,

Plaintiff sent an email to the ICE FOIA Office asking to discuss clarifications to the DAS and

NARA FOIA requests originally sent to DHS. In addition, Plaintiff stated its understanding that

the July 2, 2019 ICE Responses related only to the transferred DHS requests and did not relate to

the requests originally set to ICE.

       39.     ICE did not respond to Plaintiff’s July 17, 2019 email and has not provided any

documents responsive to the original ICE FOIA requests or to the transferred DHS FOIA requests.

       40.     On October 15, 2019, Plaintiff submitted a Point of Contact Change notice to the

ICE FOIA office in regards to 2019-ICFO-44618 and 2019-ICFO-44628.

       41.     On October 18, 2019, the ICE FOIA Office responded to the Point of Contact

Change notice by email, stating that ICE had administratively closed 2019-ICFO-44618 and 2019-

ICFO-44628 because ICE claimed that it did not receive the clarification it needed to proceed with

the requests. ICE’s email did not acknowledge Plaintiff’s July 17, 2019 email asking to discuss

clarifications to the FOIA requests.

                                         Defendant CBP

       42.     On December 4, 2018, CBP sent Plaintiff an email issuing tracking number CBP-

2019-015055 for the CBP NARA Request.

       43.     On July 22, 2019, CBP sent Plaintiff an email changing the tracking number for the

CBP NARA Request to CBP-OT-2019-015055.




                                                12
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 13 of 17



       44.     CBP has not made any further response to Plaintiff’s NARA Request and has not

provided any responsive documents.

                                ADMINISTRATIVE APPEALS

       45.     On October 15, 2019, the Brennan Center sent administrative appeals to DHS and

ICE requesting that the DHS Responses and the ICE Responses be reversed and that all documents

within the scope of the DAS Requests and NARA Requests be disclosed.

       46.     Pursuant to 6 C.F.R. § 5.8(a)(1), these administrative appeals were timely submitted

within 90 working days of the DHS Responses and the ICE Responses.

       47.     Specifically, in the DAS administrative appeal, the Brennan Center appealed (1)

DHS’s failure to complete an adequate search of its own records to determine whether it maintains

responsive records prior to transferring the FOIA request to the ICE FOIA Office, (2) ICE’s failure

to establish an adequate basis for the nondisclosure of responsive documents, and (3) ICE’s failure

to establish the adequacy of its search.

       48.     Similarly, in the NARA Request administrative appeal, the Brennan Center

appealed (1) DHS’s failure to complete an adequate search of its own records to determine whether

it maintains responsive records prior to transferring the FOIA request to the ICE FOIA Office, (2)

ICE’s failure to establish an adequate basis for the nondisclosure of responsive documents, and (3)

ICE’s failure to establish the adequacy of its search.

       49.     Neither ICE nor DHS responded to the administrative appeals within the 20

working day statutory deadline. 5 U.S.C. § 552(a)(6)(A)(ii).




                                                 13
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 14 of 17



                                     CLAIMS FOR RELIEF

                                              Count I

                                Violation of FOIA 5 U.S.C. § 552

       50.     Plaintiff repeats and re-alleges the foregoing allegations as if set forth herein

verbatim.

       51.     Defendants failed to comply with the requisite statutory periods that govern

compliance under FOIA with respect to Plaintiff’s requests. 5 U.S.C. §§ 552(a)(6)(A)(i),

552(a)(6)(A)(ii). Moreover, Defendants have shown no indication that they will substantively

respond, at all, to the FOIA Requests. Defendants have thus violated their obligations by

wrongfully withholding information from Plaintiff.

       52.     Plaintiff has exhausted all required administrative remedies.

       53.     Plaintiff has a legal right under FOIA to obtain the information it seeks, and there

is no legal basis for the denial by Defendants of said right.

                                              Count II

                                Violation of FOIA 5 U.S.C. § 552

       54.     Plaintiff repeats and re-alleges the foregoing allegations as if set forth herein

verbatim.

       55.     On information and belief, Defendants DHS and ICE have a pattern and practice of

violating FOIA’s timing and procedural requirements set forth in 5 U.S.C. §552(a)(6)(A), (B), and

(C) in connection with the response to and processing of FOIA requests.

       56.     In particular, Defendants have adopted and endorsed a pattern or practice of

regularly failing or refusing to produce requested records or otherwise demonstrate that requested




                                                 14
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 15 of 17



records are exempt from production within the time period required by FOIA or within a

reasonable period of time.

       57.      Defendants carry out this policy by disregarding responsive emails from

requestors, needlessly forwarding requests between agency components, administratively closing

requests without cause, and failing to contact requestors within statutory deadlines in order to

request or provide an explanation for the extra time needed to process the requests.

       58.     Upon information and belief, the agencies’ FOIA violations are not isolated

instances. This pattern is demonstrated by what are, in total, five separate FOIA Requests served

by Plaintiff in 2018, none of which has generated a single substantive response or document. In

addition, Defendant DHS publicly reported that DHS’s initial response time to “simple requests”

exceeded 26 days and to “complex requests” in an average exceeding 97 days. 26

       59.     Defendants should not be permitted to violate their obligations under FOIA by

simply delaying, failing to respond, or pushing requests within and between agencies in an effort

to slow the process or wear down the patience of requesting parties like Plaintiff.

       60.     The delay in responding to and processing Plaintiff’s requests is not attributable to

Plaintiff. Plaintiff is being and will continue to be irreparably harmed unless Defendants are

compelled to comply fully with FOIA’s procedural requirements. Because Plaintiff relies on FOIA

requests from Defendants to produce and disseminate its reports on counterterrorism and national

security issues, Plaintiff faces a significant likelihood of imminent future harm from Defendants’

policy and practice.




       26
          U.S. Dep’t of Homeland Sec., 2018 Freedom of Information Act Report to the Attorney
General of the United States and the Director of the Office of Government Information Services
at ii n.3 (March 2019), https:// www.dhs.gov/sites/default/files/publications/dhs_fy2018_foia_
report_updated.pdf


                                                15
                Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 16 of 17



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff the Brennan Center prays that the Court grant the following

relief:

          (1)     Order Defendants to conduct a thorough search for any and all records responsive

                  to Plaintiff’s FOIA requests and demonstrate that it employed search methods

                  reasonably calculated to uncover all records responsive to each request;

          (2)     Order Defendants to promptly produce, by a date certain, all nonexempt documents

                  or portions of documents that are responsive to the requested information, including

                  any such items referred to other Government agencies, in their entirety and make

                  copies promptly available to Plaintiff;

          (3)     Order Defendants to promptly provide an index pursuant to Vaughn v. Rosen, 484

                  F.2d 820 (D.C. Cir. 1973), and its progeny, inventorying all responsive records and

                  itemizing and justifying all withholdings of responsive documents;

          (4)     Order Defendants to certify that all responsive records have either been produced

                  or inventoried on Defendant’s Vaughn index;

          (5)     Enjoin Defendants from failing or refusing to produce all non-exempt records

                  responsive to Plaintiff’s FOIA requests or otherwise demonstrate that requested

                  records are exempt from production within the time period required by FOIA or, in

                  the alternative, within a reasonable period of time;

          (6)     Enjoin Defendants from charging Plaintiff search, review, processing, and

                  duplication fees in connection with responding to the Requests;

          (7)     Expedite this action in every way pursuant to 28 U.S.C. § 1657(a);




                                                   16
             Case 1:20-cv-00427 Document 1 Filed 01/16/20 Page 17 of 17



       (8)     Award Plaintiff reasonable costs and attorneys’ fees as provided for in 5 U.S.C. §

               552(a)(4)(E), 5 U.S.C. § 552a(g)(1) and/or 28 U.S.C. § 2412(d); and

       (9)     Such other and further relief as the Court may deem just and proper.



This 16th day of January, 2020.

                                     Respectfully submitted,

                                     EVERSHEDS SUTHERLAND (US) LLP

                                     /s/ Francis X. Nolan, IV
                                     Francis X. Nolan, IV
                                     1114 Avenue of Americas
                                     The Grace Building, 40th Floor
                                     New York, New York 10036
                                     Telephone: (212) 389-5083
                                     Facsimile: (212) 389-5099
                                     franknolan@eversheds-sutherland.com

                                     Andrea L. Gordon (pro hac vice application to be filed)
                                     700 Sixth Street, N.W., Suite 700
                                     Washington, D.C. 20001
                                     Telephone: (202) 383-0955
                                     Facsimile: (202) 637-3593
                                     andreagordon@eversheds-sutherland.us

                                     Counsel for Plaintiff The Brennan Center for Justice
                                     at the New York University School of Law




                                               17
